Citation Nr: 1015876	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of blood 
poisoning of the left foot.

2.  Entitlement to service connection for residuals of 
excised left leg lipoma.


REPRESENTATION

Appellant represented by:	Texas Veterans' Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from August 1966 
to August 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In May 2007, the Board determined that new and material 
evidence had been received to reopen these claims, but then 
denied the reopened claims on their merits.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2009 Memorandum 
Decision, the Court vacated that part of the Board's May 2007 
decision that addressed these claims for further proceedings 
consistent with the directives in the Court's decision.  The 
remainder of the May 2007 decision was affirmed. 

In September 2009, the Board remanded these claims for 
additional evidentiary development.  They have since been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  There are no residuals of blood poisoning of the left 
foot.

2.  A left leg lipoma was not manifest in service, or for 
many years thereafter, and is not related to service.




CONCLUSIONS OF LAW

1.  Residuals of blood poisoning were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Residuals of a left leg lipoma were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a May 2003 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  
While he was not specifically notified of the evidence 
necessary to establish disability ratings and effective 
dates, there is no prejudice, as the claims are being denied, 
and therefore, no disability rating or effective date will be 
assigned.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded a 
VA examination, and an opinion was obtained as to the 
etiology of his claimed disabilities.  This examination was 
adequate because it was performed by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board notes that the history of this claim includes a 
remand for additional evidentiary development.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In this case, the RO 
substantially complied with the Board's instructions by 
scheduling the Veteran for a VA examination to ascertain the 
nature and etiology of any left leg and/or foot disorder.  
The examiner provided pertinent diagnoses, as well as an 
opinion and supporting rationale.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2009) ("substantial compliance" rather 
than "strict compliance" is required under Stegall) (citing 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  We point out however, that the stated 
basis for the Court's remand was that the Board failed to 
explain its decision to reopen the claims for service 
connection, but not to remand them for development by the RO.  
The Board believes that its discussion above adequately 
explains its efforts to comply with the duty to assist.  

The Board also notes that, although the Veteran served during 
wartime in Vietnam, he did not engage in combat and he does 
not assert that these claimed disabilities are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Upon review of the medical and lay evidence, the Board 
concludes that service connection is not warranted for either 
claimed disability.  We base this conclusion in part on the 
service treatment records, which are negative as to any 
infection of the left lower extremity, including blood 
poisoning.  While those records reveal treatment for an 
infection of the right knee and foot on January 22, 1967, 
with a diagnosis of cellulitis of the right foot and ankle, 
the Veteran's condition was noted to improve with penicillin, 
and following treatment, on January 27, 1967, he was 
discharged fit for duty.  Indeed, the report of examination 
at service separation in August 1969 shows a mark or scar of 
the lower right leg; however, the summary of defects and 
diagnoses indicates "none," and the Veteran's lower 
extremities and feet were found to be normal on clinical 
evaluation.

We also base our conclusion on the absence of any record of 
complaint or treatment for many years after service.  Private 
medical records reflect that the Veteran had a lipoma of the 
left lower leg excised in April 1979.  The Veteran appears to 
agree with this timeline and has not asserted that there was 
any earlier treatment involving his left leg.  Of course, 
symptoms, not treatment, are the hallmark of continuity of 
symptomatology; however, as will be discussed below, the 
Veteran's statements regarding his injury in service and 
continuity of symptomatology are not credible.  

After the service connection claims were initially denied in 
July 1982, the Veteran submitted a letter dated in December 
1982 from his private physician, RB., M.D.  Therein, Dr. RB. 
reported that the Veteran was seen in November 1982 with 
complaints of pain, itching, and ulceration of his left lower 
leg.  By history, he had a severe infection of the left foot 
in service.  Examination revealed edema, stasis dermatitis 
with ulceration and secondary infection.  There was an 
allergic reaction to the Terracortil ointment.  He was 
treated with support hose and Erythromycin.  The physician 
opined that "I believe that the dermatitis and stasis which 
has in the left foot probably originated with the severe leg 
infection which he had in the service."  He reasoned, "I 
have no other explanation for a unilateral problem such as 
this."

A VA opinion was obtained in November 2009.  The examiner 
reviewed the claims file, including the service records; he 
noted treatment for the right leg in service, and he 
concluded that the left leg condition is less likely as not 
(less than 50 percent) related to service.  He reasoned that 
there is no link between venous insufficiency and infectious 
conditions such cellulitis or blood poisoning.  On the other 
hand, there is such a link between venous insufficiency and 
hypertension and deep venous thrombosis.  He noted that, one 
of the primary causes of poor circulation is advancing age, 
and that a deep vein thrombosis, surgery, or injury that 
damages the veins in the lower leg also can cause stasis 
dermatitis.  The examiner also acknowledged that the lipoma 
and the resulting scar may contribute to venous insufficiency 
in his leg.  The examiner discussed medical literature that 
confirms that venous stasis ulcers may develop cellulitis as 
a complication.  The condition occurs when circulation 
becomes sluggish.  Poor blood flow causes fluids to build up, 
and the legs swell.  Over time, this build up of fluids 
affects the skin, causing a rash that usually itches, painful 
sores, as well as thinning and discolored skin.  This type of 
dermatitis typically develops in people who are middle-aged 
or older and rarely occurs before 40 years of age.  The 
examiner concluded that there is no evidence that any 
infectious agent can cause venous stasis or venous 
insufficiency.  

The Board must under 38 U.S.C.A. § 7104(d) analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds the opinion of Dr. R.B. to be less probative 
than that of the VA examiner for two essential reasons.  
First, the opinion of R.B. is based on a manifestly 
inaccurate medical history as reported by the Veteran.  The 
Veteran reported a history of severe left leg infection in 
service, which is in conflict with the service records.  
Rather, service treatment records show a right leg infection.  
Accordingly, the Veteran's description of his injury to R.B. 
is not credible, and the opinion that is based on that 
description has no probative value.  

Secondly, R.B.'s opinion is speculative in nature.  He stated 
that the Veteran's current left foot condition "probably" 
originated in service, which suggests a lack of certainty.  
Also, the primary basis for his conclusion is that he has no 
other explanation for it, which again suggests a lack of 
certainty and mere surmise.  Moreover, in view of R.B.'s 
other reasoning, which supports his conclusion on the basis 
of a unilateral in-service infection of the same leg, the 
Board can attach no probative weight to the opinion of R.B, 
as the left leg was clearly not infected in service, and 
R.B.'s belief is based on the Veteran's erroneous statement.

In a May 2004 statement, the Veteran asserted that he was 
treated for blood poisoning while at Camp Pendleton and that 
he developed lipoma of the left lower leg because of blood 
poisoning.  He submitted a lay statement dated May 2004, 
wherein the Veteran's cousin reported that he cut his left 
foot in service and it became infected, requiring 
hospitalization and treatment at Camp Pendleton.  As 
discussed above, these recollections are in direct conflict 
with the service records.  The Board attaches greater 
probative weight to the service treatment records.  
Therefore, these statements, given years after the fact, and 
in the context of a claim for benefits, have diminished 
probative value.

In sum, the Veteran was treated for an infection of the right 
knee and foot in service, and was treated for a left leg 
lipoma ten years after service discharge; there is no 
evidence of any abnormal pathology of either lower extremity 
for many years after service discharge.  The absence of 
treatment for the left leg in service, or for many years 
after service, weighs against the claims, as does the 
negative opinion of the November 2009 examiner.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for residuals of blood poisoning of the 
left foot is denied.

Service connection for residuals of excised left leg lipoma 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


